Citation Nr: 0403896	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  95-27 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder.

3.  Entitlement to an initial evaluation in excess of 50 
percent for headaches.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from November 1990 
to May 1991, including service in the Persian Gulf.  This 
case comes before the Board of Veterans Appeals (the Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).  


FINDINGS OF FACT

1.  The veteran has a back disability due to service.

2.  A psychiatric disability, including post-traumatic stress 
disorder (PTSD), is not related to military service.

3.  The veteran's headaches involve very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSIONS OF LAW

1.  A back disability was incurred as a result of active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  A psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active military duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

3.  The criteria for a rating in excess of 50 percent for 
service-connected headaches have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In July 2003, the RO sent the veteran a letter, with a copy 
to her representative, in which she was informed of the 
requirements needed to establish service connection and an 
increased rating.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information she was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help her get evidence such 
as medical records, employment records, etc., but that she 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
has been provided VA psychiatric, neurological, and back 
examinations.  The Board concludes that all available 
evidence which is pertinent to the claims decided herein has 
been obtained and that there is sufficient medical evidence 
on file on which to make a decision on each issue.  There is 
no indication that additional relevant evidence exists, and 
the veteran has not pointed to any additional information 
that needs to be added to her VA claims folder with respect 
to the issues decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of her claims, including at 
her personal hearing in November 1995.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

The Board is aware of the recent United States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In this case, it was essentially held that the notice 
and assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  However, 
the claim in this case had been filed and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible to so provide.  The Court decision did not contain a 
remedy under such facts, and there appears to be no effective 
remedy available given these facts. 

The VCAA provisions have been considered and complied with in 
this case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the appellant.  

Therefore, the Board concludes that any such error is 
harmless and does not prohibit consideration of the issues on 
appeal on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  See 38 C.F.R. § 3.304(f) (2003).  


Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect a claim of entitlement to service connection for 
PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in- 
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f).  

Service Connection For Back Disability

Factual Background

The veteran's service medical records reveal that she 
complained in February 1991 that she had fallen off of a 
truck and hurt her back; the assessment was low back pain.  
It was noted on her May 1991 discharge examination report 
that she had mild L5-S1 pain on palpation; however, the spine 
was noted to be normal on physical examination.

Private medical records dated in 1991 reveal that the veteran 
hurt her back in July 1991, while lifting a series of heavy 
boxes in a storeroom.  X-rays in July were normal, and 
lumbosacral strain was diagnosed.  An electromyogram in 
August 1991 did not show any lumbar radiculopathy.  A 
magnetic resonance imaging (MRI) of the lumbar spine in 
November 1991 revealed mild central spinal stenosis at L5-S1 
due to a bulging disc.  

The veteran was seen in October 1995 by a private physician 
for examination and treatment of injuries sustained in a work 
related accident in June 1991.  The diagnosis was acute, 
moderate lumbar strain/sprain with radiculitis.

A private MRI of the back dated in March 1996 showed left 
paracentral L5-S1 disc herniation and extruded fragment 
obliterating the origin of the left S1 nerve root, which was 
noted to be new since 1991.

The veteran underwent L5-S1 surgery at a private hospital in 
July 1996, to include excision of the herniated disc.

The veteran was provided VA neurological and orthopedic 
examinations in August 2000.  The neurological diagnosis was 
minor neurological deficit related to herniated disc 
affecting left S1 root.  The examiner concluded that the fall 
from a truck in service was followed by mild backache most 
likely due to lumbar strain.  The examiner also noted that 
the radicular nature of the pain and detection of the 
herniated disc occurred after the injury in July 1991.

The orthopedic examiner, who had reviewed the file, diagnosed 
chronic low back pain and concluded that the injury in 
service contributed to the veteran's subsequent back problems 
and that it was as likely as not that she would not have 
needed back surgery if she had not fallen in service.  X-rays 
of the lumbar spine showed narrowing of the L5-S1 disc with 
minimal displacement of L5 over S1.

Private medical records reveal that the veteran underwent 
additional back surgery for a recurrent herniated disc in 
December 2002.

Analysis

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  

In this case, there is medical evidence of a current low back 
disability and in-service complaints and findings of back 
disability in February and May 1991 

Additionally, the VA orthopedic examiner concluded in August 
2000 that the injury in service contributed to the veteran's 
subsequent back problems and that it was as likely as not 
that she would not have needed back surgery if she had not 
fallen in service.  Thus, there is of record a medical nexus 
opinion in the veteran's favor.  There is no specific opinion 
to the contrary.  Although the VA examiner on neurological 
evaluation in August 2000 concluded that the radicular nature 
of the veteran's back pain and the finding of a herniated 
disc occurred after the postservice back injury in July 1991, 
this opinion does not clearly say that there is no connection 
between the inservice back complaints and the veteran's 
postservice back disability.

The Board is of course aware that there is evidence of a 
postservice back injury in July 1991.  However, it appears 
that the orthopedic medical nexus opinion stands for the 
proposition that the veteran's current low back disability 
is, at least to some extent, related to the in-service back 
injury despite the intervening back injury in July 1991.  The 
Board is obligated to accept the opinion of record in the 
absence of competent medical opinion evidence to the 
contrary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board may not base a decision on its own 
unsubstantiated medical conclusions).

Consequently, the Board concludes that service connection for 
low back disability is warranted.  

Service Connection For Psychiatric Disability

Factual Background

The veteran's service medical records do not contain any 
psychiatric complaints or adverse findings, including at 
discharge in May 1991.  

On examination in May 1992 for the Reserves that the veteran 
had a three-month history of depression.

A letter was sent by VA to the veteran in October 1993 
requesting information on service stressors.  No written 
response was received from the veteran.

The diagnoses on VA psychiatric evaluation in August 1994 
were major depression, single episode, moderate; and PTSD.  

The veteran testified at her RO hearing in November 1995 that 
she saw dead bodies and burning cars during the Gulf War and 
that she was sexually harassed in service, which included 
being grabbed by a Saudi Arabian man.

The veteran was sent a letter by VA in July 1996 that 
provided information on her claim for sexual harassment and 
requested evidence of sexual assault.  No written response 
was received by VA.

The diagnoses on a private mental health report in February 
1998 were PTSD and a single episode of major depression, 
moderate.  

Unit records from the Department of the Army U.S. Armed 
Services Center for Research of Unit Records reveal numerous 
burned out vehicles throughout the battle area, although 
there is no evidence to verify any dead bodies.  

The diagnoses on VA psychiatric examination in September 2000 
were chronic PTSD and major depressive disorder.  According 
to the examiner, the veteran's ongoing depression was 
aggravated by her PTSD.  The examiner concluded that it was 
more likely than not that the veteran's depression was 
related to the depression noted during service.

Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

The Board observes that the veteran has not claimed that she 
participated in combat, although she has claimed to have seen 
burned out vehicles due to combat, and there is no objective 
evidence that the veteran specifically participated in events 
constituting actual combat, as opposed to serving in a combat 
zone.  She was not awarded any medal indicative of combat.  
Accordingly, the Board concludes that combat status has not 
been demonstrated in this case.

Because the veteran did not engage in combat, the law 
requires that stressors be corroborated.  The veteran's lay 
testimony alone is not enough to establish the occurrence of 
an alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).   

Although the veteran has indicated on several occasions that, 
while in the Persian Gulf, she was subjected to service 
stressor, including sexual harassment, there is absolutely no 
objective evidence in support thereof.  She was requested by 
VA as early as October 1993 to submit evidence on specific 
service stressors and was requested in July 1996 to provide 
relevant information on her claims of sexual harassment, but 
has not responded with anything more than general information 
that cannot be verified.  In other words, the veteran's 
contentions as to seeing dead bodies in burned vehicles and 
of being sexually harassed by male soldiers and by a Saudi 
Arabian man have not been verified and cannot be verified 
because no specific dates and places have been provided by 
the veteran.  

Consequently, the Board concludes that there is no credible 
corroborating evidence of an in-service stressor, including a 
sexual assault, which is one of the elements required for 
entitlement to service connection for PTSD.  In the absence 
of one of the required elements under 38 C.F.R. § 3.304(f), 
the claim for entitlement to service connection for PTSD is 
denied.  

With respect to a claim for service connection for a 
psychiatric disability other than PTSD, such as a depressive 
disorder, the September 2000 VA examiner opined that the 
veteran's current depression was related to her depression in 
service.  However, the Board would point out that the initial 
notation of depression was actually not until a general 
examination for the Reserves in May 1992, a year after 
discharge from active duty.  The examination report indicated 
a three-month history of depression, which would still put 
its after military discharge.  In other words, the premise 
that the veteran complained of depression in service is not 
supported by the evidence of record.  Therefore, service 
connection for an acquired psychiatric disability, including 
depression, is also denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a psychiatric disorder, to include 
PTSD, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

Increased Rating for Migraine Headaches

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.

This case involves the veteran's appeal of the initial 
assignment of a disability rating for the veteran's 
headaches.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's service-connected headaches is currently rated 
50 percent disabling under Diagnostic Codes 8199-8100.  The 
RO assigned Diagnostic Code 8199 pursuant to 38 C.F.R. § 
4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99".  See 38 C.F.R. § 4.20 
(2003).  The RO determined that the most closely analogous 
diagnostic code to the veteran's service-connected headache 
disorder is 38 C.F.R. § 4.124a, Diagnostic Code 8100, for a 
migraine disorder.  

The Board finds that the veteran's service-connected headache 
is most appropriately rated under the code it is currently 
rated under, Diagnostic Code 8100, as that is the appropriate 
code to use to rate pain and functional limitation due to 
headaches.  Neither the veteran nor her representative has 
suggested that another diagnostic code is more appropriate.

Analysis

The veteran is seeking an initial disability rating in excess 
of the currently assigned 50 percent for her service-
connected headaches.  A 50 percent evaluation is assigned for 
very frequent completely prostrating and prolonged migraine 
headaches that cause severe economic inadaptability.

The veteran was originally service connected for headaches 
and assigned a 10 percent evaluation, effective August 23, 
1993, by rating decision dated in December 1994, which she 
timely appealed.  Her headache disability was raised to 50 
percent, effective August 23, 1993, by rating decision dated 
in December 1996.  This issue continues to be part of the 
veteran's appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

There is evidence in the record, especially the veteran's 
hearing testimony in November 1995 and a VA neurological 
report dated in November 1996, that the veteran's headaches 
clearly cause economic impairment.  However, since the 
veteran is receiving the maximum schedular rating of 50 
percent under Diagnostic Code 8100, and no other diagnostic 
code providing a higher evaluation for headaches is 
applicable, an evaluation in excess of 50 percent is not 
warranted.  Additionally, since the veteran has been assigned 
the maximum evaluation for headaches since the effective date 
for service connection, there is no reason to determine if 
staged ratings under Fenderson are warranted.  

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2003).  The Board finds that, while the 
veteran's headaches certainly contributes to her functional 
impairment, there is no evidence demonstrating that the 
service-connected headaches markedly interference with 
employment.  Further, there is no evidence that the veteran 
has been frequently hospitalized due to her headaches.  The 
veteran has not submitted evidence that her headaches result 
in disability factors not contemplated in the criteria, i.e. 
severe economic inadaptability.  Thus, the RO's determination 
that referral of the veteran's claim for an evaluation in 
excess of the maximum schedular evaluation for a headache 
disorder, i.e. 50 percent disabling, to the Secretary for 
Benefits or to the Director of Compensation and Pension 
Service was not indicated by the evidence in this case, was 
appropriate.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for back disability is 
granted.

Entitlement to service connection for psychiatric disability, 
to include PTSD, is denied.

Entitlement to an increased evaluation for service-connected 
headaches is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



